            Case 1:20-cv-09265-LJL Document 23 Filed 02/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X


George Greco, et. al.
                                    Plaintiff(s),   :
                                                                      20 -cv-9265 (LJL)
                            -v-
                                                               CASE MANAGEMENT PLAN AND
City of New York, et. al.                                          SCHEDULING ORDER

                                    Defendant(s). :

                                                        X

LEWIS J. LIMAN, United States District Judge:

       This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Federal Rule of Civil Procedure 26(0(3):

1. A l l parties [consent      /    do not consent X ] to conducting all further proceedings
      before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
      The parties are free to withhold consent without adverse substantive consequences. [ I f all
      parties consent, the remaining paragraphs need not be completed.]

2. T h e parties [have X          / have not c o n f e r r e d pursuant to Federal Rule of Civil
      Procedure 26(f).

3. T h e parties [have/            have not X           engaged in settlement discussions.

4. A n y motion to amend or to join additional parties shall be filed no later than
           March 2 6 , 2 0 2 1         . [Absent exceptional circumstances, a date not more than
      thirty (30) days following the initial pretrial conference.] Note: Pursuant to Paragraph
      3(B) of the Court's Individual Practices in Civil Cases, the Court will deny a motion to
      dismiss, as moot, without prior notice to the parties, if a plaintiff amends its pleading
      without objection from the defendant. The moving party may then (a) file an answer; (b)
      file a new motion to dismiss; or (c) submit a letter-motion stating that it relies on the
      initially-filed motion to dismiss in which event the Court will treat the initially-filed
      motion to dismiss as a new motion to dismiss the amended pleading.

        Pursuant to Paragraph 2(J) of the Court's Individual Practices in Civil Cases,
        parties may extend the deadlines set forth in Local Civil Rule 6.1 by an agreed-upon
        schedule, which shall govern as long as it is disclosed to the Court in a letter
        accompanying the initial motion. At the Initial Pretrial Conference, parties should
        come prepared to discuss a proposed briefing schedule for any anticipated motion.
          Case 1:20-cv-09265-LJL Document 23 Filed 02/17/21 Page 2 of 4




5. I n i t i a l disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
         be completed no later than March 10, 2021                    . [Absent exceptional
         circumstances, a date not more than fourteen (14) days following the initial pretrial
         conference.]

6. A l l fact discovery is to be completed no later than J u n e 2 4 , 2 0 2 1             [A
      date not more than one hundred twenty (120) days following the initial pretrial
      conference, unless the Court finds that the case presents unique complexities or other
      exceptional circumstances.]

7. T h e parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in Paragraph 6 above.

                    NOTE ON COVID-19 EMERGENCY PROCEDURES:
Until further notice, and pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions may
 be taken via telephone, videoconference, or other remote means, and may be recorded by
 any reliable audio or audiovisual means. This does not dispense with the requirements set
forth in Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate
  otherwise, the deposition be "conducted before an officer appointed or designated under
   Rule 28," and that the deponent be placed under oath by that officer. For avoidance of
  doubt, a deposition will be deemed to have been conducted "before" an officer so long as
  that officer attends the deposition via the same remote means (e.g., telephone conference
  call or video conference) used to connect all other remote participants, and so long as all
 participants (including the officer) can clearly hear and be heard by all other participants.

Nothing in the above-mentioned rule prevents parties from seeking to modify any pretrial
  schedule in light of the COVID-19 pandemic (or for any other good cause). Prior to
 seeking such relief, the parties must, as always, attempt to meet and confer (via remote
                     means) in a good faith effort to reach agreement.

Parties are instructed to consult the Court's COVID-19 Emergency Individual Practices in
  Civil and Criminal Cases for additional guidance on procedures in place at this time.

       a. I n i t i a l requests for production of documents shall be served by March 24, 2021

       b. I n t e r r o g a t o r i e s pursuant to Rule 33.3(a) of the Local Rules of the Southern
                 District of New York shall be served by March 24, 2021                     . [Absent
                 exceptional circumstances, a date not more than thirty (30) days following the
                  initial pretrial conference.] No Rule 33.3(a) interrogatories need to be served with
                 respect to disclosures automatically required by Federal Rule of Civil Procedure
                 26(a).



                                                 2
                       Case 1:20-cv-09265-LJL Document 23 Filed 02/17/21 Page 3 of 4




                    c. U n l e s s otherwise ordered by the Court, contention interrogatories should be
                            served consistent with Rule 33.3(c) of the Local Rules of the Southern District of
                           New York.

                    d. D e p o s i t i o n s shall be completed by J u n e 1 0 , 2 0 2 1

                    e. R e q u e s t s to Admit shall be served no later than M a y 1 0 , 2 0 2 1

         8. A l l expert discovery, including disclosures, reports, production of underlying documents,
               and depositions shall be completed by A u g u s t 9 , 2 0 2 1     .    [Absent
               exceptional circumstances, a date forty-five (45) days from the completion of fact
               discovery.]

         9. A l l discovery shall be completed no later than A u g u s t 9 , 2 0 2 1

          10. T h e proposed joint pretrial order shall be submitted on ECF in accordance with the
                 Court's Individual Practices in Civil Cases and Federal Rule of Civil Procedure 26(a)(3)
                    no later than 3 0 d a y s b e f o r e s c h e d u l e d t r i a l d a t e .

          11.   A     post-discovery status conference shall be held on: a                   t

          12. A n y motion for summary judgment must be filed no later than A u g u s t 2 3 , 2 0 2 1
                [Absent exceptional circumstances, a date fourteen (14) days from the completion of all
                discovery.]

          13. T h i s case [is X        / is not    ]    to be tried to a jury.

          14. T h e parties have conferred and their present best estimate of the length of trial is
                      to be determined

          15. C o u n s e l for the parties propose the following alternative dispute resolution mechanism
                    for this case: T h e p a r t i e s d o n o t b e l i e v e s e t t l e m e n t d i s c u s s i o n s
                          would b e u s e f u l ; h o w e v e r, t h e y a r e p r e p a r e d t o d i s c u s s t h i s
                        a. R e f e r r a l to a Magistrate Judge for settlement discussions. a t t h e c o n f e r e n c e

                        b. R e f e r r a l to the Southern District's Mediation Program.

                        c. R e t e n t i o n of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date in this
         Order.

          16. O t h e r issues to be addressed at the Initial Pretrial Conference, including those set forth in
                 Federal Rule of Civil Procedure 26(0(3), are set forth below.
The P l a i n t i f f s ' v i e w i s t h a t t h e S e c o n d C i r c u i t ' s d e c i s i o n i n K a c h a l s k y v .
County o f W e s t c h e s t e r, 7 0 1 F. 3 d 8 1 ( 2 d C i r . 2 0 1 2 ) , f o r e c l o s e s t h e c l a i m t h e y
advance h e r e , a n d t h a t i t d o e s s o r e g a r d l e s s o f w h a t d i s c o v e r y m i g h t r e v e a l
about e i t h e r t h e P l a i n t i f f s o r t h e Defendants. A s s u c h , P l a i n t i f f s b e l i e v e
                  Case 1:20-cv-09265-LJL Document 23 Filed 02/17/21 Page 4 of 4
i t would be i n the best interests o f both the parties and the Court t o forgo
discovery unless and u n t i l e i t h e r t h e en banc Second C i r c u i t o r t h e U.S. Supreme
Court h a s o v e r r u l e d K a c h a l s k y, a n d t o a d o p t a p r e t r i a l s c h e d u l e t h a t
expeditiously places t h e question o f overruling the decision before one o r both
of those c o u r t s . I n t h e absence o f such an approach, t h e P l a i n t i f f s agree t h a t
the proposed dates and parameters a r e reasonable.


        Counsel for the Parties:
                                                           Aimee L u l i c h
        David Jensen
        Counsel f o r P l a i n t i f f s                   Assistant Corporation Counsel
        33 H e n r y S t r e e t                            Counsel f o r D e f e n d a n t s
        Beacon, N e w Yo r k 12508                          100 C h u r c h S t , N e w Y o r k , N Y 1 0 0 0 7


                       February 1 7 , 2 0 2 1
        Dated:
                        New York, New York


                                                                        LEWIS I LIMAN
                                                                    United States District Judge




                                                       4
